Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1: 
In line 3, change “the addition of pressurized liquid” to “an addition of pressurized liquid”.
In line 4, change “rotating at least the reactor during liquid feed” to “rotating at least the reactor during the pressurized liquid feed addition”.

Claim 3:
In line 1, change “the feeding liquid” to “the pressurized liquid addition”
In line 3, change “reducing the feed rate” to “reducing the flow rate of the liquid from the fluid container”.

Claim 4: 
In line 1, add “, with an atomizer,” between “atomizing” and “at least a portion”.
In line 2, add “pressurized” between “the” and “liquid”.

Claim 5:
In line 1, change “the fuel comprises” to “the fuel pellets comprise”.

Claim 6:
In line 1, change “the fuel comprises” to “the fuel pellets comprise”.

Claim 9: 
In line 2, change “the interior surface” to “an interior surface”.

Claim 10:
In line 2, place a parentheses around 640.
In line 2, change “the distal end” to “a distal end” and change “the interior surface” to “an interior surface”.

Claim 13:
In line 1, add “the” between “routing” and “hydrogen”.

Claim 14:
In line 2, change “the cathode air exhaust” to “a cathode air exhaust”.

Claim 17:
In line 1, delete “the” before “reactant”
In line 2, delete “the” before “coolant air”.

Relevant Prior Art
US 2017/0144125 – Discloses a stirring mechanism inside a hydrogen producing reactor (see abstract)
US 2014/0170034 – Discloses a rotating basket (50) that is rotated to control immersion in a water bath (25). 

The following is an examiner’s statement of reasons for allowance: The prior art nether teaches nor suggests the claimed method in which during the liquid feed step, the reactor is rotated and a hydrolysis reaction takes place.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725